      Case 4:20-cv-10125-JEM Document 3 Entered on FLSD Docket 11/04/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        Florida

                                                                 )
  KIMBERLY HIGGS, on behalf of herself and those                 )
              similarly situated                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 4:20-cv-10125-JEM
                                                                 )
       IMMANUEL INVESTMENTS INC. d/ba                            )
      MRS. MAC'S KITCHEN, a Florida for Profit                   )
                   Corporation                                   )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           IMMANUEL INVESTMENTS INC. d/b/a MRS. MAC’S KITCHEN
                                           c/o ANGELA R. WITTKE Registered Agent
                                           998 SHAW DR.
                                           KEY LARGO, FL 33037



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           CARLOS V. LEACH, ESQ.
                                           THE LEACH FIRM, P.A.
                                           631 S. ORLANDO AVENUE, SUITE 300
                                           WINTER PARK, FLORIDA 32789
                                           TELEPHONE: (407) 574-499

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:             11/04/2020
                                                                                     Signature of Clerk or Deputy Clerk
                                                                                                            s/ Janier A.
